DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 12/15/2020 has been entered.
 	Claims 1, 15, and 21 have been amended.

Response to Arguments
	The objections to the claims and to the drawings have been withdrawn in view of applicant’s amendment.
	Regarding the Graddon reference, applicant’s claims, as amended, now requires the longitudinal arch preform…configured to provide complete relief of the calcaneus of the user, such recitation has not defined what is intended by complete relief of the calcaneus.  Applicant might consider reciting the location of the longitudinal arch preform with respect to the person’s calcaneus and/or further define the structure of the longitudinal relief preform for how such complete relief on the calcaneus.  Like applicant’s invention, Graddon’s longitudinal arch preform provides relief on the calcaneus.  Paragraph 0046 in Graddon discloses the longitudinal arch preform (135) being adjustable forward-backward direction relative to the foot part (110), such adjustability is fully capable of providing complete relief of the calcaneus.  At least for the reasons above, applicant’s amendment have not distinguished over Graddon reference.

Drawings
The drawings were received on 12/15/2020.  These drawings are approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 15, and 21 reciting a longitudinal arch preform…….configured to provide complete relief of a calcaneus of the user during walking or standing, such recitation complete relief of a calcaneus of the user.
Dependent claims 2-14 and 16-20 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, 9-11, 14-16, 19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graddon (U.S. Patent Application Publication No. US 2011/0021963).
Regarding independent claim 1, Figures 1-6 discloses applicant’s claimed relief orthosis (100) for use during walking or standing, comprising:
a foot part (110), which has a sole (bottom or ground-contacting surface of foot part 110), a heel component (rear portion, see interpretation in illustration) and a forefoot component (see interpretation in illustration), the forefoot component being flexurally elastic (paragraph 0043), the heel component and forefoot component each defining portions of the sole (Figure 4-6 illustrates the forefoot component and the heel component are distinct portions of the bottom or ground-contacting surface);
a shank part (145), which extends away from the foot part in a proximal direction (see Figures 5-6); 

[AltContent: textbox (foot component)]













at least one fastening element (115), which is configured to secure the orthosis (100) on a user (paragraph 0041) and which is arranged on at least one of the foot part (110);
a longitudinal arch preform (135) secured on the foot part (110) and configured to provide complete relief of a calcaneus (paragraph 0046 in Graddon discloses the longitudinal arch preform 135 being adjustable forward-backward direction relative to the foot part 110, such adjustability is fully capable of providing complete relief of the calcaneus) of the user during walking or standing;
wherein the foot part (110) is designed to be modifiable in length by adjusting a position of the forefoot component relative to the heel component (paragraph 0043-0045).
Regarding claim 2, Graddon reference, presented above, discloses applicant’s claimed relief orthosis comprising all features as recited in these claims, wherein the forefoot component and the heel component are designed to be movable relative to each other and to be able to be secured (125) on each other (paragraph 0043-0045).
Regarding claim 5, Graddon reference, presented above, discloses applicant’s claimed relief orthosis comprising all features as recited in these claims, wherein the at least one fastening element (115) is secured movably on the shank part (145).
Regarding claim 7, Graddon reference, presented above, discloses applicant’s claimed relief orthosis comprising all features as recited in these claims, further comprising hook-and-loop fastener elements  (paragraph 0047) configured to be secured in several positions on the foot part.
Regarding claim 9, Graddon reference, presented above, discloses applicant’s claimed relief orthosis comprising all features as recited in these claims, wherein the longitudinal arch preform (135) is secured releasably or movably (paragraph 0046) on the foot part.
Regarding claim 10, Graddon reference, presented above, discloses applicant’s claimed relief orthosis comprising all features as recited in these claims, wherein the longitudinal arch preform (135) is secured on the foot part via at least one hook-and-loop fastener connection (paragraph 0046).
Regarding claim 11, Graddon reference, presented above, discloses applicant’s claimed relief orthosis comprising all features as recited in these claims, wherein an X-ray orientation point (see interpretation in illustration, such point deems fully capable of being an X-ray orientation point since applicant has not defined what is meant by X-ray orientation) is arranged on the longitudinal arch preform (135).
[AltContent: textbox (an X-ray orientation point)]









Regarding claim 14, Graddon reference, presented above, discloses applicant’s claimed relief orthosis comprising all features as recited in these claims, wherein the relief orthosis is designed as a heel relief orthosis (paragraph 0033 discloses hindfoot valgus and varus correction and stability, which includes calcaneus bone, which is a part of the heel component of the foot).
Regarding independent claim 15, Figures 1-6 discloses applicant’s claimed relief orthosis (100) for use during walking or standing, comprising:
a foot (110) part having a sole (bottom or ground-contacting surface of foot part 110), a forefoot component (see interpretation in illustration), a heel component (rear portion, see interpretation in illustration), and an adjustable length (125, sliding mechanism allows for length adjustment between the forefoot component and heel component), the forefoot component being flexurally elastic (paragraph 0043), and the forefoot component and heel component each defining portions of the sole (Figure 4-6 illustrates the forefoot component and the heel component are distinct portions of the bottom or ground-contacting surface);
[AltContent: textbox (foot component)]










a shank part (145) extending away from the foot part in a proximal direction (see Figures 5-6); 
at least one fastening element (115) configured to releasably connect the orthosis (100) to a user (paragraph 0041), the at least one fastening element (115) being arranged on the foot part.
a longitudinal arch preform (135) secured on the foot part and configured to provide complete relief of a calcaneus (paragraph 0046 in Graddon discloses the longitudinal arch preform 135 being adjustable forward-backward direction relative to the foot part 110, such adjustability is fully capable of providing complete relief of the calcaneus) of the user during walking or standing.
Regarding claim 16, Graddon reference, presented above, discloses applicant’s claimed relief orthosis comprising all features as recited in these claims, wherein the forefoot component 
Regarding claim 19, Graddon reference, presented above, discloses applicant’s claimed relief orthosis comprising all features as recited in these claims, wherein the at least one fastening element (115) is adjustably connected to the foot part (paragraph 0041 discloses traps 115 wraps an ankle, such description implicitly describes the straps 115 are flexible, hence being adjustable and being connected to the foot part).
Regarding independent claim 21, Figures 1-6 discloses applicant’s claimed relief orthosis (100) for use during walking or standing, comprising:
[AltContent: textbox (foot component)]a foot part (110) having a sole (bottom or ground-contacting surface of foot part 110), a forefoot component, a heel component, and an adjustable length (125, paragraph 0043-0045), the forefoot component (rear portion, see interpretation in illustration) and heel component (rear portion, see interpretation in illustration) each defining portions of the sole (Figure 4-6 illustrates the forefoot component and the heel component are distinct portions of the bottom or ground-contacting surface);









at least one fastening element (1150, which is configured to secure the orthosis (100) on a user (paragraph 0041) and which is arranged on at least one of the foot part;
a longitudinal arch preform (135) secured on the foot part and configured to provide complete relief (paragraph 0046 in Graddon discloses the longitudinal arch preform 135 being adjustable forward-backward direction relative to the foot part 110, such adjustability is fully capable of providing complete relief of the calcaneus) of a calcaneus to the user during walking or standing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Graddon (U.S. Patent Application Publication No. US 2011/0021963) in view of Hicks (U.S. Patent No. 5,372,576).
Regarding claims 6 and 20, Graddon reference, presented above, discloses applicant’s claimed relief orthosis, comprising all features as recited in these claims including the at least one fastening element (115).
The Graddon does not disclose the at least one fastening element is secured on oblong holes or in recesses arranged at discrete distances from one another (claim 6) or wherein the at least one fastening element is connected to spaced apart oblong holes or recesses (claim 20).
However, Figures 4-5 and 7 Hicks teaches an analogous relief orthosis comprising at least one fastening elements (62, 64) being secured on oblong holes (24a, 26a, see Figures 1 and 3-6), Figures 3-4 and 6 illustrate the oblong holes (24a, 26a) located on the posterior of the heel component, and the holes (24a, 26a) are spaced apart.
One of ordinary skill in the art would have recognized that the straps in both Graddon and Hicks are intended to wrap around the ankle of the user.
Therefore, it would have been obvious to one skilled in the art before the effective filing of this claimed invention to modify Graddon’s heel component such that it includes oblong holes, taught by Hicks, as such allows for the at least one fastening elements to thread therethrough, thereby function as anchor points the at least one fastening element during wrapping of the at least one fastening element on the ankle. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Graddon (U.S. Patent Application Publication No. US 2011/0021963) in view of Pichon (EP 1 234 560 A1).
Regarding claim 12, Graddon reference, presented above, discloses applicant’s claimed relief orthosis, comprising all features as recited in these claims including the at least one fastening element (115).
	Graddon references does not disclose the at least one fastening element is designed as a Y-shaped hook-and-loop tape.

	One skilled in the art would have recognized that the fastening element arranged on the shank part such that the fastening element designed as a Y-shaped hook-n-loop tape is well known.
	Therefore, it would have been obvious to one skilled in the art before the effective filing of this claimed invention to modify Graddon’s at least one fastening element such that it is designed as a well-known Y-shaped, taught by Pichon, for purposes of anchoring one branch of the Y-shaped against the foot part for further secure the foot part against the user in order to prevent dislodge of the foot part.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Graddon (U.S. Patent Application Publication No. US 2011/0021963) in view of Knect (U.S. Patent Application Publication No. 2014/0364782).
Regarding claims 4 and 18, Graddon reference, presented above, discloses applicant’s claimed relief orthosis (100) comprising all features as recited in these claims, including the forefoot component and the heel component.
The combination does not disclose wherein the forefoot component and the heel component have orientation markings, in order to orient the components with respect to each other.


    PNG
    media_image5.png
    388
    404
    media_image5.png
    Greyscale
[AltContent: textbox (a middle section connecting components (3, 7))]






Therefore, it would have been obvious to one of ordinary skill prior to applicant’s effective filing date to modify the heel component and the foot component in Graddon such that both includes orientation marks, taught by Knecht, such that the orientation markings in both components provide a proper distance between the heel component and the foot component, thereby accommodating desired distance therebetween to let comfort be possible for the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAMTU T NGUYEN/Examiner, Art Unit 3786